Yeates, J.
said that it had been determined in the Circuit Court at Lancaster, between Dehuff and Turbett’s executors, that the grounds of the equity jurisdiction between surety and principal failed under our system, as to the point in question. No action had ever yet been framed in a court of law, in nature of a bill in equity, by a surety to compel his principal to take up the joint bond, or against the creditor to compel him to bring suit; but it had not been asserted, that no conduct whatever of the creditor should discharge the sureties.
Judgment reversed, a new trial awarded, and the record remitted.